Citation Nr: 0008491	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-48 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
restrictive airways disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 10 percent rating for the veteran's restrictive 
airways disease.


FINDING OF FACT

The veteran's restrictive airways disease is manifested by 
dyspnea and mildly diminished breath sounds.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for restrictive airways disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO initially granted 
service connection in a rating decision dated in August 1983 
and assigned a 10 percent evaluation effective from July 
1982.  At that time, the veteran's service medical records 
were considered that revealed an abnormal pulmonary function 
test due to exposure to battery acid.  Also considered were 
results from VA examination dated in July 1983 in which the 
lungs were clear and FEV1/FVC ratio was normal with a 
decrease in MMEF suggestive of peripheral airways disease.

VA outpatient records that date from August to September 1990 
and from April to July 1993 are unrelated to the veteran's 
current claim.  VA outpatient records dated from February 
1993 to December 1995 are of record, which primarily relate 
to other disorders.  An x-ray study dated in June 1994 
revealed negative lungs.  

In a computerized interpretation of predicted values noted in 
the report from VA examination dated in December 1996, the 
examiner noted spirometry within normal limits, no change 
after bronchodilator, and possible small airways disease.  VA 
outpatient record dated in December 1996 is unrelated to the 
veteran's claim.

VA outpatient records dated in 1997 and 1998 reveal, in 
pertinent part, complaints of shortness of breath.  An x-ray 
dated in July 1997 disclosed clear lungs and normal heart 
size.  In a June 1998 clinical record, the examiner noted 
that all chest films since 1993 had been clinically read as 
normal and that it was doubtful that any significant 
pulmonary problem existed.  

The veteran had a personal hearing in June 1998 at which time 
he testified that during the prior year, he went to the 
emergency room three to four times for shortness of breath.  
Transcript (T.) at 2.  He uses an inhaler, which he stated 
that he uses most of the time.  (T.) at 2.  Further, the 
veteran stated that he could no longer do his job as a diesel 
mechanic because of how frequently he needs to use the 
inhaler.  (T.) at 2.  Also, the veteran stated that he 
experiences pain when he has shortness of breath.  (T.) at 3.  
The veteran testified that he is limited in his activities 
and that he has to stop after walking about one half of a 
block.  (T.) at 4.  The veteran stated that he has never been 
hospitalized for this problem.  (T.) at 5. 

VA pulmonary function test conducted in July 1998 revealed on 
spirometry that FVC was normal, FEV1 was within normal limits 
and lung test disclosed that TLC and VC were normal, FRV and 
RV were increased, as was the RV/TLC ratio. 

VA outpatient record dated in October 1998 disclosed 
complaints of recurrent shortness of breath since 1981 at 
random intervals.  The veteran reported that his shortness of 
breath occurs with minimal exertion.  The examiner noted that 
two pulmonary function tests had been conducted in July and 
October 1998, both of which were normal.  The assessment 
rendered was chronic intermittent shortness of breath, rule 
out asthma, rule out cardiac resource.  

On a medical examination for the VA, dated in October 1998, 
the veteran reported that he experiences shortness of breath 
daily, tires after walking one block, awakens at night with 
dyspnea more than twice weekly, and has to sleep with a 
window open and his bed elevated to help catch his breath.  
The veteran also reported that he has to use his inhaler 
daily.  

On examination, the doctor conducted diagnostic tests, 
including an x-ray study of the chest.  The results were 
normal.  Spirometry testing revealed FEV1 equaled 3.2, which 
is greater than 100 percent of the predicted value of 3.1.  
The FEV2/FVC ratio was 84 percent and the FVC equaled 4.0, 
which was greater than 100 percent of the predicted 3.8.  The 
results rendered were normal.  The doctor noted that the 
veteran had dyspnea that occurs daily.  Further noted is that 
there were at least mildly diminished breath sounds, no 
wheezing was noted, and both the chest x-ray and spirometry 
were noted as normal.  

Analysis

The veteran in this case asserts that he is entitled to an 
evaluation greater than the current 10 percent for his 
restrictive airways disease.  A claim for an increased 
evaluation for a service-connected disability is well 
grounded if the veteran indicates that he has increased 
disability.  38 U.S.C.A. § 5107(a) (West 1991); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, in this case, this veteran has established a well 
grounded claim in light of his assertions that his pulmonary 
disorder has increased in severity.  Although the regulations 
require a review of past medical history of a service-
connected disability, they do not give past medical reports 
precedence over current examinations.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

Restrictive airways disease is currently rated pursuant to 
the rating criteria found under Diagnostic Code 6603.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (1999).  During the 
course of this appeal, the regulations for this disability 
were amended.  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311, (1991), where a law or regulation changes 
after the claim has been filed or reopened before an 
administrative or judicial process has concluded, the version 
most favorable to the veteran applies unless Congress 
provides otherwise, or permits the VA Secretary to do 
otherwise.

Prior to the change in regulations, Diagnostic Code 6603 
provided for a minimum rating of 10 percent where the 
evidence supported mild symptoms; with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).  For the next higher rating of 
30 percent, the veteran must provide evidence of moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on level surface; pulmonary 
function tests consistent with findings of moderate 
emphysema.  Id.  For a rating of 60 percent, the veteran must 
provide evidence of severe symptomatology; exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function tests with marked 
impairment of health.  Id.
For the maximum rating of 100 percent, the requirements are 
pronounced symptoms; intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.  Id.

As to the amended regulations, the rating criteria provide 
for a 10 percent rating where there is evidence of FEV-1 of 
71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66 to 80 percent predicted.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (1999).  For the next 
higher rating at 30 percent, the veteran must provide 
evidence of FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  Id.  

For the next higher rating of 60 percent, there must be 
evidence of FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  

As to the maximum evaluation of 100 percent available under 
this Diagnostic Code, the following requirements are imposed: 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by 
Echocardiogram or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  Id.

In this veteran's case, he has not submitted competent 
clinical evidence so as to warrant an evaluation in excess of 
the current 10 percent for his restrictive airways disease 
under either the former or current regulatory provisions.  
See supra 38 C.F.R. § 4.97, Diagnostic Code 6603 (1996); 
38 C.F.R. § 4.97, Diagnostic Code 6603 (1999).  Overall, the 
medical evidence of record does not substantiate impairment 
over and above that which is encompassed for a 10 percent 
evaluation within these rating criteria.  Id.  

Specifically, clinical findings as noted during VA 
examination conducted in 1996 were indicative of possible 
small airways disease and a normal spirometry reading.  The 
July 1997 VA x-ray study as noted above revealed clear lungs 
and a normal heart.  In a June 1998 medical record, the 
examiner noted that all x-ray films of the veteran's chest 
dated from 1993 forward had been normal.  Furthermore, VA 
pulmonary function test that was conducted in July 1998 
disclosed normal findings in most respects.  

Moreover, in spite of the veteran's complaints, for the most 
part, the physician noted normal results during the October 
1998 examination by the VA.  Observations were made that the 
veteran had daily dyspnea, but spirometry readings were 
normal, no wheezing was indicated, and breath sounds were 
only mildly diminished.  The Board notes here that evidence 
that requires medical knowledge, such as in this case, must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This veteran has not 
presented any evidence of such skills or qualifications such 
that his allegations of increased symptoms may be considered 
medically competent statements.  

Thus, in light of the above clinical findings, the record 
supports that the veteran in this case has not presented 
competent evidence of impairment related to his reactive 
airways disease to the extent required for a rating in excess 
of the current 10 percent.  Although there is evidence of 
dyspnea, the latest clinical findings are indicative of only 
mild symptomatology.  Further, there is no evidence of 
emphysema.  Therefore, pursuant to the rating criteria in 
place prior to the October 7, 1996 regulatory changes, an 
evaluation of 30 percent is not warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).

Moreover, under the current regulations, the veteran's 
pulmonary disorder also does not merit an evaluation greater 
than the current 10 percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6603 (1999).  The evidence of greatest probative value 
in this determination is the normal results on pulmonary 
function test conducted both in VA examination in July 1998 
and in an examination in October 1998.  In essence, there is 
no medical evidence to substantiate FEV-1 or FEV-1/FVC of 56 
to 70 percent predicted, or DLCO (SB) of 56 to 65 percent 
predicted, as required by the rating criteria for the next 
higher evaluation of 30 percent.  Therefore, under the 
current regulations, the evidence preponderates against an 
increased rating.  Id.  

In determining the appropriate disability compensation for 
the veteran's reactive airways disease, the Board has 
considered all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and stated the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nonetheless, the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his reactive airways 
disease necessarily must be denied based on a lack of 
clinical evidence to support otherwise a greater evaluation 
under either the former or current rating provisions.  
38 C.F.R. § 4.97, Diagnostic Code 6603 (1996); 38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1999).  Essentially, the rating 
criteria for a 10 percent evaluation more nearly approximate 
the veteran's current disability picture.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
restrictive airways disease is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


